DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
The Amendment filed December 22, 2020 has been entered. As of the date of this communication, no Information Disclosure Statement (IDS) has been filed on behalf of this case.
Response to Amendment
Claims 21, 28, 33, 35-36, and 38 were amended. Claims 21-29 and 31-41 remain pending in the application and are provided to be examined upon their merits.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 21-29 and 31-41 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Claims 21-29 and 31-41 are directed to the abstract idea of: Claim 21, send, receive, and display general text-based messages, and communicate via an application programming; send and receive one or more communications; and storing the financial application, the messaging application, existing contact data, and instructions that, when executed, are configured to cause to: execute the messaging to: send a plurality of messages to a responder; (commercial or legal interactions, managing personal behavior or relationships or interactions between people, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) display the plurality of messages; and (managing personal behavior or relationships or interactions between people, concepts performed in the human mind); transmit the plurality of messages; (commercial or legal interactions, managing personal behavior or relationships or interactions between people, concepts performed in the human mind); execute the finance to: (commercial or legal interactions, managing personal behavior or relationships or interactions between people); receive the plurality of messages; (commercial or legal interactions, managing personal behavior or relationships or interactions between people, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) translate the plurality of messages; (managing personal behavior or relationships or interactions between people, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) determine whether one or more of the plurality of translated messages includes data indicative of a request for funds based on the translation of the message, the data indicative of the request including at least a funds transfer action and a funds transfer amount; in response to determining that a translated message of the plurality of translated messages includes data indicative of a funds transfer request, generate a funds request by: populate a funds transfer request form with a transfer amount, a recipient account, and a sending account based on the translated message, the requestor, and the responder; and (commercial or legal interactions, managing personal behavior or relationships or interactions between people, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) display alongside the plurality of messages: (managing personal behavior or relationships or interactions between people, concepts performed in the human mind); the funds transfer request form; (commercial or legal interactions, managing personal behavior or relationships or interactions between people, concepts performed in the human mind); a first input to enable requestor to modify the funds transfer action; a second input to enable the requestor to modify the funds transfer amount; and a third input to enable the requestor to select a bank account from among one or more bank accounts to receive the funds transfer, the bank account associated with the financial application; and in response to determining that the translated message of the plurality of translated messages does not include data indicative of a request for funds transfer, display the message for the requestor. (commercial or legal interactions, managing personal behavior or relationships or interactions between people, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) Claim 22, receive a selection of the first input; and display a fifth input to enable the requestor to modify the funds transfer type for a funds transfer request. (commercial or legal interactions, managing personal behavior or relationships or interactions between people, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) Claim 23, wherein the funds transfer action is a request for funds or a transfer of funds. (commercial or legal interactions, managing personal behavior or relationships or interactions between people, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) Claim 24, receive a selection of the second input; and display a fifth input to enable the requestor to modify the funds transfer amount. (commercial or legal interactions, managing personal behavior or relationships or interactions between people, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) Claim 25, receive a selection of the third input; display a fifth input to enable the requestor to select a first bank account from the one or more bank accounts to receive a funds transfer; and display a sixth input to enable the requestor to select a second bank account from the one or more bank accounts to receive the funds transfer. (commercial or legal interactions, managing personal behavior or relationships or interactions between people, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) Claim 26, receive a selection of a fourth input; send an inquiry to a financial institution to determine whether the responder is an intra-bank customer and either: send the funds transfer request form to the responder in response to determining that the responder is an intra-bank customer; or send the funds transfer request form to a responder in response to determining that the responder is not an intra-bank customer. (commercial or legal interactions, managing personal behavior or relationships or interactions between people, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) Claim 27, retrieve the existing contact data; determine whether the responder is an existing contact; in response to determining that the responder is not an existing contact: prompt the requestor to enter new contact data for the responder; store, in the existing contact data, the new contact data; and populate the funds transfer request form with the new contact data; and in response to determining that the responder is an existing contact: retrieve stored contact data for the responder from the existing contact data; and populate the funds transfer request form with the stored contact data. (commercial or legal interactions, managing personal behavior or relationships or interactions between people, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) Claim 28, send, receive, and display general text-based messages, communicate with the messaging via an application programming; send and receive one or more communications; and storing the financial application, a messaging application, existing contact data, and instructions that, when executed cause to: execute the messaging to: receive a message; (commercial or legal interactions, managing personal behavior or relationships or interactions between people, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) display the message; and (managing personal behavior or relationships or interactions between people, concepts performed in the human mind); transmit the message; (commercial or legal interactions, managing personal behavior or relationships or interactions between people, concepts performed in the human mind); execute the finance to: (commercial or legal interactions, managing personal behavior or relationships or interactions between people); receive the message; (commercial or legal interactions, managing personal behavior or relationships or interactions between people, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) translate the message; (managing personal behavior or relationships or interactions between people, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) determine, based on the translation, that the message is a funds transfer request response by detecting at least one of: (1) a confirmation of the funds transfer request, or (2) one or more restrictions to apply to the funds transfer request; in response to determining that the translated message includes at least one of: (1) a confirmation of the funds transfer request, or (2) one or more restrictions to apply to the funds transfer request: populate a funds transfer request response form with at least one of: (1) the one or more funds transfer request details or (2) the one or more restrictions to apply to the funds transfer request; (commercial or legal interactions, managing personal behavior or relationships or interactions between people, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) display alongside at least the translated message: (managing personal behavior or relationships or interactions between people, concepts performed in the human mind); a funds transfer request response form; (commercial or legal interactions, managing personal behavior or relationships or interactions between people, concepts performed in the human mind); a first input to enable the responder to accept the funds transfer request; a second input to enable the responder to decline the funds transfer request; and a third input to enable the responder to modify the funds transfer request; and receive a selection of the third input and at least one revised funds transfer request detail; (commercial or legal interactions, managing personal behavior or relationships or interactions between people, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) send a reply to the funds transfer request comprising at least the revised funds transfer request detail; (commercial or legal interactions, managing personal behavior or relationships or interactions between people, concepts performed in the human mind); receive a revised funds transfer request comprising at least the revised funds transfer request detail; (commercial or legal interactions, managing personal behavior or relationships or interactions between people, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) display: (managing personal behavior or relationships or interactions between people, concepts performed in the human mind); the revised funds transfer request form; a fourth input to enable the responder to accept the revised funds transfer request; a fifth input to enable the responder to decline the revised funds transfer request; and a sixth input to enable the responder to modify the revised funds transfer request; and in response to determining that the translated message does not include at least one of: (1) a confirmation of the funds transfer request, or (2) one or more restrictions to apply to the funds transfer request, display integrated with messaging application the translated message on the responder. (commercial or legal interactions, managing personal behavior or relationships or interactions between people, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) Claim 29, determine whether a requestor is an intra-bank customer; and either: send the funds transfer request response form to a requestor in response to determining that the responder is an intra-bank customer; or send the funds transfer request response form to the requestor using an inter-bank transfer registration website in response to determining that the responder is not an intra-bank customer. (commercial or legal interactions, managing personal behavior or relationships or interactions between people, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) Claim 31, wherein the one or more request details include a funds transfer action and a funds transfer amount. (commercial or legal interactions, managing personal behavior or relationships or interactions between people, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) Claim 32, wherein one or more restrictions includes one or more of a location where the funds may be used, a time range when the funds may be used, a receipt requirement for the funds transfer request, or a specific currency for the funds transfer request. (commercial or legal interactions, managing personal behavior or relationships or interactions between people); Claim 33, receive a selection of the third input; and display a seventh input to enable the user to modify a type of funds for the funds transfer request. (commercial or legal interactions, managing personal behavior or relationships or interactions between people, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) Claim 34, wherein the type of funds includes cash, a prepaid gift card, or a credit card. (commercial or legal interactions, managing personal behavior or relationships or interactions between people); Claim 35, receive a selection of the third input; and display a seventh to enable the user to modify an amount of the funds transfer request. (commercial or legal interactions, managing personal behavior or relationships or interactions between people, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) Claim 36, receive a selection of the second input; and display a seventh input to enable the responder to reply with a rejection message. (commercial or legal interactions, managing personal behavior or relationships or interactions between people, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) Claim 37, wherein the rejection message includes one or more of a calendar reminder indicating a future funds transfer request or a text message. (commercial or legal interactions, managing personal behavior or relationships or interactions between people, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) Claim 38, sending a first message to a responder via a messaging to send, receive, and display general text-based messages, and in communication via an application programming; (commercial or legal interactions, managing personal behavior or relationships or interactions between people, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) translating, with the requestor, the message; (managing personal behavior or relationships or interactions between people, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) analyzing the first translated message to determine that the first message does not include a request for funds transfer; in response to determining that the first translated message does not include a request for funds transfer, display the first message; sending, via the requestor, a second message to the responder; (commercial or legal interactions, managing personal behavior or relationships or interactions between people, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) translating, with the requestor, the second message; (managing personal behavior or relationships or interactions between people, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) analyzing the second translated message to determine that the second message does include a request for funds transfer; and in response to determining that the second translated message includes the request for funds transfer: identifying one or more funds transfer request details in the second translated message; populating a funds transfer request form with the one or more funds transfer request details by; (commercial or legal interactions, managing personal behavior or relationships or interactions between people, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) displaying alongside the plurality of messages: (managing personal behavior or relationships or interactions between people, concepts performed in the human mind); the funds transfer request form; (commercial or legal interactions, managing personal behavior or relationships or interactions between people, concepts performed in the human mind); a first input to enable requestor to modify a funds transfer action; a second input to enable the requestor to modify a funds transfer amount; a third input to enable the requestor to select a bank account from among one or more bank accounts to receive the funds transfer, the bank account; and a fourth input to enable the requestor to send the funds transfer request to a responder; receiving a selection of the fourth input to send the funds transfer request; in response to receiving the selection of the fourth input, instructing a financial institution associated with the responder to transfer funds from a financial account associated to the responder to a financial account associated with the requestor; determining whether the responder is an intra-bank customer; and either: sending the funds transfer request form to the responder in response to determining that the responder is an intra-bank customer; or sending the funds transfer request form to the responder in response to determining that the responder is not an intra-bank customer. (commercial or legal interactions, managing personal behavior or relationships or interactions between people, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) Claim 39, searching, of the requestor, for existing contact data; determining whether a responder is an existing contact; and either: in response to determining that the responder is not an existing contact: prompting the requestor to enter new contact data for the responder; storing, in the existing contact data, the new contact data; and populating, the funds transfer request form with the new contact data; or in response to determining that the responder is an existing contact: retrieving, from the existing contact data, stored contact data for the responder; and populating, the funds transfer request form with the stored contact data. (commercial or legal interactions, managing personal behavior or relationships or interactions between people, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) Claim 40, receiving a response from a responder includes one or more of: an acceptance of the funds transfer request, a rejection of the funds transfer request, or a modification of the funds transfer request; wherein the one or more funds transfer request details include transfer amount data and transfer action data. (commercial or legal interactions, managing personal behavior or relationships or interactions between people, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) Claim 41. wherein the financial application is associated with a financial institution of the responder. (commercial or legal interactions, managing personal behavior or relationships or interactions between people, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) . The identified limitation(s) falls within the subject matter groupings of abstract ideas enumerated in Section I of the 2019 Revised Patent Subject Matter Eligibility Guidance: b) Certain methods of organizing human activity – commercial or legal interactions, managing personal behavior or relationships or interactions between people, c) Mental processes – concepts performed in the human mind, (including an observation, evaluation, judgment, opinion). 
While independent claims 21, 28, and 38 do not explicitly recite verbatim this identified abstract idea, the concept of this identified abstract idea is described by the steps of independent claim 21 and is described by the steps of independent claim 28 and is described by the steps of independent claim 38. 
Claim 21 (as amended): Specifically pertaining to the analysis under Step 2A of the Office's § 101 Subject Matter Eligibility Test for Products and Processes as further necessitated by Applicant's amendment, independent claim 21 (as amended) further to the abstract idea includes additional elements of "a requestor mobile device", "a processor", "a display to provide a graphical user interface (GUI)", "a financial application", "a messaging application", "an application programming interface (API)", "a transceiver", "wired or wireless communications", "memory", "optical character recognition or machine learning", "a responder mobile device", and "automatically ". However, independent claim 21 (as amended) does not include additional elements that are sufficient to integrate the exception into a practical application because "a requestor mobile device", "a processor", "a display to provide a graphical user interface (GUI)", "a financial application", "a messaging application", "an application programming interface (API)", "a transceiver", "wired or wireless communications", "memory", "optical character recognition or machine learning", "a responder mobile device", and "automatically " of independent claim 21 (as amended) recite generic computer and/or field of use components pertaining to the particular technological environment that are recited a high-level of generality that perform functions ("a processor", "a display to provide a … application programming interface (API)", "a transceiver to send and … or wireless communications; and", "memory, in communication with the … cause the processor to", "execute the messaging application to", "send, via the transceiver, a … associated with a responder", "display, in the GUI of … requestor mobile device; and", "transmit, via the API, the … from the messaging application", "execute the financial application to", "receive, via the API, the … from the messaging application", "translate the plurality of messages … recognition or machine learning", "determine whether one or more … a funds transfer amount", "in response to determining that … a funds request by", "automatically populate a funds transfer … and the responder; and", "display, in the GUI integrated … the plurality of messages", "the funds transfer request form", "a first input to enable … the funds transfer action", "a second input to enable … funds transfer amount; and", "a third input to enable … the financial application; and", "in response to determining that … request for funds transfer" and "display, in the GUI of … the requestor mobile device") that merely perform, conduct, carry out, implement, and/or narrow the abstract idea itself (e.g. all or portion(s) of the noted recited steps) and/or that recite generic computer and/or field of use functions that are recited at a high-level of generality that include only steps narrowing the abstract idea [Step 2A Prong I] (e.g. all or portion(s) of the noted recited steps) and/or because the additional method steps comprise or include: evaluated additional elements individually and in combination for which the courts have identified examples in which a judicial exception has not been integrated into a practical application, [Step 2A Prong II] adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea -- see MPEP 2106.05(f) (all or portions of the "a processor", "a display to provide a … application programming interface (API)", "memory, in communication with the … cause the processor to", "execute the messaging application to", "send, via the transceiver, a … associated with a responder", "display, in the GUI of … requestor mobile device; and", "transmit, via the API, the … from the messaging application", "execute the financial application to", "receive, via the API, the … from the messaging application", "translate the plurality of messages … recognition or machine learning", "determine whether one or more … a funds transfer amount", "in response to determining that … a funds request by", "automatically populate a funds transfer … and the responder; and", "display, in the GUI integrated … the plurality of messages", "the funds transfer request form", "a first input to enable … the funds transfer action", "a second input to enable … funds transfer amount; and", "a third input to enable … the financial application; and", "in response to determining that … request for funds transfer", "display, in the GUI of … the requestor mobile device" step(s)), and adding insignificant extra-solution activity to the judicial exception -- see MPEP 2106.05(g) (all or portions of the "send, via the transceiver, a … associated with a responder", "display, in the GUI of … requestor mobile device; and", "transmit, via the API, the … from the messaging application", "receive, via the API, the … from the messaging application", "translate the plurality of messages … recognition or machine learning", "automatically populate a funds transfer … and the responder; and", "display, in the GUI integrated … the plurality of messages", "the funds transfer request form", "a first input to enable … the funds transfer action", "a second input to enable … funds transfer amount; and", "a third input to enable … the financial application; and", "display, in the GUI of … the requestor mobile device" step(s)), and generally linking the use of the judicial exception to a particular technological environment or field of use -- see MPEP 2106.05(h) (all or portions of the "a display to provide a … application programming interface (API)", "a transceiver to send and … or wireless communications; and", "send, via the transceiver, a … associated with a responder", "translate the plurality of messages … recognition or machine learning" step(s)). Regarding Step 2B treatment of the evaluated additional elements individually and in combination, the additional elements do not amount to more than a recitation of the words "apply it" (or an equivalent) or are not more than mere instructions to implement an abstract idea or other exception on a computer, and the additional elements do not add more than insignificant extra-solution activity to the judicial exception, and the additional elements do not amount to more than generally linking the use of a judicial exception to a particular technological environment or field of use. Furthermore, the additional method steps comprise or include: reciting additional elements in implementing the abstract idea that do not constitute significantly more than the abstract idea because they comprise or include well-understood, routine, and conventional activities previously known to the industry (e.g. all or portion(s) of the "send, via the transceiver, a … associated with a responder", "display, in the GUI of … requestor mobile device; and", "transmit, via the API, the … from the messaging application", "receive, via the API, the … from the messaging application", "translate the plurality of messages … recognition or machine learning", "automatically populate a funds transfer … and the responder; and", "display, in the GUI integrated … the plurality of messages", "the funds transfer request form", "a first input to enable … the funds transfer action", "a second input to enable … funds transfer amount; and", "a third input to enable … the financial application; and", "display, in the GUI of … the requestor mobile device", (insignificant extra-solution activity) steps), see Alice Corp., 134 S. Ct. at 2360, and/or that are otherwise not significant toward constituting any inventive concept beyond the abstract idea. (E.g. The above-italicized grounds of rejection apply at least to all or portion(s) of the noted recited steps.) For example regarding well-understood, routine, and conventional activities, the courts have recognized the following computer function as well-understood, routine, and conventional functions when it is claimed or as insignificant extra-solution activity: receiving or transmitting data over a network, e.g., using the Internet to gather data, Intellectual Ventures I v. Symantec Corp., 838 F.3d at 1321, 120 USPQ2d at 1362 (2016) (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network), performing repetitive calculations, Parker v. Flook, 437 U.S. at 594, 198 USPQ2d at 199 (1978) (recomputing or readjusting alarm limit values); Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) ("The computer required by some of Bancorp's claims is employed only for its most basic function, the performance of repetitive calculations, and as such does not impose meaningful limits on the scope of those claims."), electronic recordkeeping, Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 134 S. Ct. at 2359, 110 USPQ2d at 1984 (2014) (creating and maintaining "shadow accounts"); Ultramercial, Inc. v. Hulu, LLC, 772 F.3d at 716, 112 USPQ2d at 1755 (Fed. Cir. 2014) (updating an activity log), storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d at 1363, 115 USPQ2d at 1092-93 (Fed. Cir. 2015), electronically scanning or extracting data from a physical document, Content Extraction and Transmission, LLC v. Wells Fargo Bank, 776 F.3d 1343, 1348, 113 USPQ2d 1354, 1358 (Fed. Cir. 2014) (optical character recognition), and a web browser's back and forward button functionality, Internet Patent Corp. v. Active Network, Inc., 790 F.3d 1343, 1348, 115 USPQ2d 1414, 1418 (Fed. Cir. 2015); and the courts have found the following type of activity to be well-understood, routine, and conventional activity when it is claimed or as insignificant extra-solution activity: recording a customer's order, Apple, Inc. v. Ameranth, Inc., 842 F.3d 1229, 1244, 120 USPQ2d 1844, 1856 (Fed. Cir. 2016), restricting public access to media by requiring a consumer to view an advertisement, Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 716-17, 112 USPQ2d 1750, 1755-56 (Fed. Cir. 2014), presenting offers and gathering statistics, OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93 (Fed. Cir. 2015), and arranging a hierarchy of groups, sorting information, eliminating less restrictive pricing information and determining the price, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1331, 115 USPQ2d 1681, 1699 (Fed. Cir. 2015). None of the additional elements taken individually or when taken as an ordered combination amount to significantly more than the abstract idea. Accordingly, independent claim 21 (as amended) remains ineligible notwithstanding Applicant's amendments. 
Claim 28 (as amended): Materially with respect to the analysis under Step 2A of the Office's § 101 Subject Matter Eligibility Test for Products and Processes as further necessitated by Applicant's amendment, independent claim 28 (as amended) further to the abstract idea includes additional elements of "a responder mobile device", "a processor", "a display to provide a graphical user interface (GUI)", "a financial application", "a messaging application", "an application programming interface (API)", "a transceiver", "wired or wireless communications", "memory", "optical character recognition or machine learning", and "automatically". However, independent claim 28 (as amended) does not include additional elements that are sufficient to integrate the exception into a practical application because "a responder mobile device", "a processor", "a display to provide a graphical user interface (GUI)", "a financial application", "a messaging application", "an application programming interface (API)", "a transceiver", "wired or wireless communications", "memory", "optical character recognition or machine learning", and "automatically" of independent claim 28 (as amended) recite generic computer and/or field of use components pertaining to the particular technological environment that are recited a high-level of generality that perform functions ("a processor", "a display to provide a … application programming interface (API)", "a transceiver to send and … or wireless communications; and", "memory, in communication with the … cause the processor to", "execute the messaging application to", "receive, via the transceiver, a message", "display, in the GUI of … responder mobile device; and", "transmit, via the API, the … from the messaging application", "execute the financial application to", "receive, via the API, the … from the messaging application", "translate the message using optical … recognition or machine learning", "determine, based on the translation, … the funds transfer request", "in response to determining that … the funds transfer request", "automatically populate a funds transfer … the funds transfer request", "display, in the GUI integrated … least the translated message", "a funds transfer request response form", "a first input to enable … the funds transfer request", "a second input to enable … funds transfer request; and", "a third input to enable … funds transfer request; and", "receive, at the display, a … funds transfer request detail", "send, at the transceiver, a … funds transfer request detail", "receive, at the transceiver, a … funds transfer request detail", "display, in the GUI", "the revised funds transfer request form", "a fourth input to enable … revised funds transfer request", "a fifth input to enable … funds transfer request; and", "a sixth input to enable … funds transfer request; and", "in response to determining that … the funds transfer request" and "display, in the GUI, integrated … the responder mobile device") that merely perform, conduct, carry out, implement, and/or narrow the abstract idea itself (e.g. all or portion(s) of the noted recited steps) and/or that recite generic computer and/or field of use functions that are recited at a high-level of generality that include only steps narrowing the abstract idea [Step 2A Prong I] (e.g. all or portion(s) of the noted recited steps) and/or because the additional method steps comprise or include: evaluated additional elements individually and in combination for which the courts have identified examples in which a judicial exception has not been integrated into a practical application, [Step 2A Prong II] adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea -- see MPEP 2106.05(f) (all or portions of the "a processor", "a display to provide a … application programming interface (API)", "memory, in communication with the … cause the processor to", "execute the messaging application to", "receive, via the transceiver, a message", "display, in the GUI of … responder mobile device; and", "transmit, via the API, the … from the messaging application", "execute the financial application to", "receive, via the API, the … from the messaging application", "translate the message using optical … recognition or machine learning", "determine, based on the translation, … the funds transfer request", "in response to determining that … the funds transfer request", "automatically populate a funds transfer … the funds transfer request", "display, in the GUI integrated … least the translated message", "a funds transfer request response form", "a first input to enable … the funds transfer request", "a second input to enable … funds transfer request; and", "a third input to enable … funds transfer request; and", "receive, at the display, a … funds transfer request detail", "send, at the transceiver, a … funds transfer request detail", "receive, at the transceiver, a … funds transfer request detail", "display, in the GUI", "the revised funds transfer request form", "a fourth input to enable … revised funds transfer request", "a fifth input to enable … funds transfer request; and", "a sixth input to enable … funds transfer request; and", "in response to determining that … the funds transfer request", "display, in the GUI, integrated … the responder mobile device" step(s)), and adding insignificant extra-solution activity to the judicial exception -- see MPEP 2106.05(g) (all or portions of the "receive, via the transceiver, a message", "display, in the GUI of … responder mobile device; and", "transmit, via the API, the … from the messaging application", "receive, via the API, the … from the messaging application", "translate the message using optical … recognition or machine learning", "automatically populate a funds transfer … the funds transfer request", "display, in the GUI integrated … least the translated message", "a funds transfer request response form", "a first input to enable … the funds transfer request", "a second input to enable … funds transfer request; and", "a third input to enable … funds transfer request; and", "receive, at the display, a … funds transfer request detail", "send, at the transceiver, a … funds transfer request detail", "receive, at the transceiver, a … funds transfer request detail", "display, in the GUI", "the revised funds transfer request form", "a fourth input to enable … revised funds transfer request", "a fifth input to enable … funds transfer request; and", "a sixth input to enable … funds transfer request; and", "display, in the GUI, integrated … the responder mobile device" step(s)), and generally linking the use of the judicial exception to a particular technological environment or field of use -- see MPEP 2106.05(h) (all or portions of the "a display to provide a … application programming interface (API)", "a transceiver to send and … or wireless communications; and", "receive, via the transceiver, a message", "translate the message using optical … recognition or machine learning", "send, at the transceiver, a … funds transfer request detail", "receive, at the transceiver, a … funds transfer request detail" step(s)). Regarding Step 2B treatment of the evaluated additional elements individually and in combination, the same previously-stated legal authority and/or rationale supporting the grounds of rejection applied to the above Claim 21 also applies hereto. Furthermore, the additional method steps comprise or include: reciting additional elements in implementing the abstract idea that do not constitute significantly more than the abstract idea because they comprise or include well-understood, routine, and conventional activities previously known to the industry (e.g. all or portion(s) of the "receive, via the transceiver, a message", "display, in the GUI of … responder mobile device; and", "transmit, via the API, the … from the messaging application", "receive, via the API, the … from the messaging application", "translate the message using optical … recognition or machine learning", "automatically populate a funds transfer … the funds transfer request", "display, in the GUI integrated … least the translated message", "a funds transfer request response form", "a first input to enable … the funds transfer request", "a second input to enable … funds transfer request; and", "a third input to enable … funds transfer request; and", "receive, at the display, a … funds transfer request detail", "send, at the transceiver, a … funds transfer request detail", "receive, at the transceiver, a … funds transfer request detail", "display, in the GUI", "the revised funds transfer request form", "a fourth input to enable … revised funds transfer request", "a fifth input to enable … funds transfer request; and", "a sixth input to enable … funds transfer request; and", "display, in the GUI, integrated … the responder mobile device", (insignificant extra-solution activity) steps), see Alice Corp., 134 S. Ct. at 2360, and/or that are otherwise not significant toward constituting any inventive concept beyond the abstract idea. (E.g. These previously-stated grounds of rejection that were italicized when applied to the referenced previous Claim(s) apply at least to all or portion(s) of the noted recited steps.) See discussion above regarding Claim 21 for pertinent judicial case authority finding well-understood, routine, and conventional activities. None of the additional elements taken individually or when taken as an ordered combination amount to significantly more than the abstract idea. Accordingly, independent claim 28 (as amended) remains ineligible notwithstanding Applicant's amendments. 
Claim 38 (as amended): Specifically pertaining to the analysis under Step 2A of the Office's § 101 Subject Matter Eligibility Test for Products and Processes as further necessitated by Applicant's amendment, independent claim 38 (as amended) further to the abstract idea includes additional elements of "a requestor mobile device", "a transceiver", "a responder mobile device", "a messaging application", "a financial application", "an application programming interface (API)", "a processor", "optical character recognition or machine learning", "a GUI", "automatically ", "one or more of an in-app message or a website message", "one or more of an email or a text message", and "a server". However, independent claim 38 (as amended) does not include additional elements that are sufficient to integrate the exception into a practical application because "a requestor mobile device", "a transceiver", "a responder mobile device", "a messaging application", "a financial application", "an application programming interface (API)", "a processor", "optical character recognition or machine learning", "a GUI", "automatically ", "one or more of an in-app message or a website message", "one or more of an email or a text message", and "a server" of independent claim 38 (as amended) recite generic computer and/or field of use components pertaining to the particular technological environment that are recited a high-level of generality that perform functions ("sending, via a transceiver of … application programming interface (API)", "translating, with a processor of … recognition or machine learning", "analyzing the first translated message … request for funds transfer", "in response to determining that … GUI, the first message", "sending, via the transceiver of … via the messaging application", "translating, with the processor of … recognition or machine learning", "analyzing the second translated message … for funds transfer; and", "in response to determining that … request for funds transfer", "identifying, with the processor, one … the second translated message", "automatically populating, with the processor, … transfer request details by", "displaying, in the GUI, integrated … the plurality of messages", "the funds transfer request form", "a first input to enable … a funds transfer action", "a second input to enable … a funds transfer amount", "a third input to enable … the financial application; and", "a fourth input to enable … request to a responder", "receiving, at the GUI, a … the funds transfer request", "in response to receiving the … associated with the requestor", "determining whether the responder is … intra-bank customer; and either", "sending, with the transceiver, the … an intra-bank customer; or" and "sending, with the transceiver, the … not an intra-bank customer") that merely perform, conduct, carry out, implement, and/or narrow the abstract idea itself (e.g. all or portion(s) of the noted recited steps) and/or that recite generic computer and/or field of use functions that are recited at a high-level of generality that include only steps narrowing the abstract idea [Step 2A Prong I] (e.g. all or portion(s) of the noted recited steps) and/or because the additional method steps comprise or include: evaluated additional elements individually and in combination for which the courts have identified examples in which a judicial exception has not been integrated into a practical application, [Step 2A Prong II] adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea -- see MPEP 2106.05(f) (all or portions of the "sending, via a transceiver of … application programming interface (API)", "translating, with a processor of … recognition or machine learning", "analyzing the first translated message … request for funds transfer", "in response to determining that … GUI, the first message", "sending, via the transceiver of … via the messaging application", "translating, with the processor of … recognition or machine learning", "analyzing the second translated message … for funds transfer; and", "in response to determining that … request for funds transfer", "identifying, with the processor, one … the second translated message", "automatically populating, with the processor, … transfer request details by", "displaying, in the GUI, integrated … the plurality of messages", "the funds transfer request form", "a first input to enable … a funds transfer action", "a second input to enable … a funds transfer amount", "a third input to enable … the financial application; and", "a fourth input to enable … request to a responder", "receiving, at the GUI, a … the funds transfer request", "in response to receiving the … associated with the requestor", "determining whether the responder is … intra-bank customer; and either", "sending, with the transceiver, the … an intra-bank customer; or", "sending, with the transceiver, the … not an intra-bank customer" step(s)), and adding insignificant extra-solution activity to the judicial exception -- see MPEP 2106.05(g) (all or portions of the "sending, via a transceiver of … application programming interface (API)", "translating, with a processor of … recognition or machine learning", "in response to determining that … GUI, the first message", "sending, via the transceiver of … via the messaging application", "translating, with the processor of … recognition or machine learning", "automatically populating, with the processor, … transfer request details by", "displaying, in the GUI, integrated … the plurality of messages", "the funds transfer request form", "a first input to enable … a funds transfer action", "a second input to enable … a funds transfer amount", "a third input to enable … the financial application; and", "a fourth input to enable … request to a responder", "receiving, at the GUI, a … the funds transfer request", "in response to receiving the … associated with the requestor", "sending, with the transceiver, the … an intra-bank customer; or", "sending, with the transceiver, the … not an intra-bank customer" step(s)), and generally linking the use of the judicial exception to a particular technological environment or field of use -- see MPEP 2106.05(h) (all or portions of the "sending, via a transceiver of … application programming interface (API)", "translating, with a processor of … recognition or machine learning", "sending, via the transceiver of … via the messaging application", "translating, with the processor of … recognition or machine learning", "in response to receiving the … associated with the requestor", "sending, with the transceiver, the … an intra-bank customer; or", "sending, with the transceiver, the … not an intra-bank customer" step(s)). Regarding Step 2B treatment of the evaluated additional elements individually and in combination, the additional elements do not amount to more than a recitation of the words "apply it" (or an equivalent) or are not more than mere instructions to implement an abstract idea or other exception on a computer, and the additional elements do not add more than insignificant extra-solution activity to the judicial exception, and the additional elements do not amount to more than generally linking the use of a judicial exception to a particular technological environment or field of use. Furthermore, the additional method steps comprise or include: reciting additional elements in implementing the abstract idea that do not constitute significantly more than the abstract idea because they comprise or include well-understood, routine, and conventional activities previously known to the industry (e.g. all or portion(s) of the "sending, via a transceiver of … application programming interface (API)", "translating, with a processor of … recognition or machine learning", "in response to determining that … GUI, the first message", "sending, via the transceiver of … via the messaging application", "translating, with the processor of … recognition or machine learning", "automatically populating, with the processor, … transfer request details by", "displaying, in the GUI, integrated … the plurality of messages", "the funds transfer request form", "a first input to enable … a funds transfer action", "a second input to enable … a funds transfer amount", "a third input to enable … the financial application; and", "a fourth input to enable … request to a responder", "receiving, at the GUI, a … the funds transfer request", "in response to receiving the … associated with the requestor", "sending, with the transceiver, the … an intra-bank customer; or", "sending, with the transceiver, the … not an intra-bank customer", (insignificant extra-solution activity) steps), see Alice Corp., 134 S. Ct. at 2360, and/or that are otherwise not significant toward constituting any inventive concept beyond the abstract idea. (E.g. The above-italicized grounds of rejection apply at least to all or portion(s) of the noted recited steps.) For example regarding well-understood, routine, and conventional activities, the courts have recognized the following computer function as well-understood, routine, and conventional functions when it is claimed or as insignificant extra-solution activity: receiving or transmitting data over a network, Intellectual Ventures I v. Symantec Corp., (2016); TLI Communications LLC v. AV Auto. LLC, (Fed. Cir. 2016); OIP Techs., Inc., v. Amazon.com, Inc., (Fed. Cir. 2015); buySAFE, Inc. v. Google, Inc., (Fed. Cir. 2014), see previous legal citations herein Re: Claim 21, electronic recordkeeping, Alice Corp. Pty. Ltd. v. CLS Bank Int'l, (2014); Ultramercial, Inc. v. Hulu, LLC, (Fed. Cir. 2014), see previous legal citations herein Re: Claim 21, electronically scanning or extracting data from a physical document, Content Extraction and Transmission, LLC v. Wells Fargo Bank, (Fed. Cir. 2014), see previous legal citation herein Re: Claim 21, and a web browser's back and forward button functionality, Internet Patent Corp. v. Active Network, Inc., (Fed. Cir. 2015), see previous legal citation herein Re: Claim 21; and the courts have found the following type of activity to be well-understood, routine, and conventional activity when it is claimed or as insignificant extra-solution activity: recording a customer's order, Apple, Inc. v. Ameranth, Inc., (Fed. Cir. 2016), see previous legal citation herein Re: Claim 21, restricting public access to media by requiring a consumer to view an advertisement, Ultramercial, Inc. v. Hulu, LLC (Fed. Cir. 2014), see previous legal citation herein Re: Claim 21, presenting offers and gathering statistics, OIP Techs., Inc. v. Amazon.com, Inc., (Fed. Cir. 2015), see previous legal citation herein Re: Claim 21, and arranging a hierarchy of groups, sorting information, eliminating less restrictive pricing information and determining the price, Versata Dev. Group, Inc. v. SAP Am., Inc., (Fed. Cir. 2015), see previous legal citation herein Re: Claim 21. None of the additional elements taken individually or when taken as an ordered combination amount to significantly more than the abstract idea. Accordingly, independent claim 38 (as amended) remains ineligible notwithstanding Applicant's amendments. 
Independent Claims: Nothing in independent claims 21, 28, and 38 improves another technology or technical field, improves the functioning of any claimed computer device itself, applies the abstract idea with any particular machine, solves any computer problem with a computer solution, or includes any element that may otherwise be considered to amount to significantly more than the abstract idea. 
None of the dependent claims 22-27, 29, 31-37, and 39-41 when separately considered with each dependent claim's corresponding parent claim overcomes the above analysis because none presents any method step not directed to the abstract idea that amounts to significantly more than the judicial exception or any physical structure that amounts to significantly more than the judicial exception. 
Claim 26: Dependent claim 26 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because, "a financial institution system", and "one or more of a text message or an email" of dependent claim 26 recite generic computer and/or field of use components pertaining to the particular technological environment that are recited a high-level of generality. Furthermore, regarding Step 2B: the additional elements do not amount to more than generally linking the use of a judicial exception to a particular technological environment or field of use. No additional element introduced in this claim taken individually or when taken as an ordered combination amounts to significantly more than the abstract idea. 
Claim 29: Dependent claim 29 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because, "a requestor mobile device" of dependent claim 29 recite generic computer and/or field of use components pertaining to the particular technological environment that are recited a high-level of generality. Additionally, regarding Step 2B: the same previously-stated legal authority and/or rationale supporting the grounds of rejection applied to the above Claim 26 also applies hereto. No additional element introduced in this claim taken individually or when taken as an ordered combination amounts to significantly more than the abstract idea. 
Claim 39: Dependent claim 39 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because, "memory" of dependent claim 39 recite generic computer and/or field of use components pertaining to the particular technological environment that are recited a high-level of generality. Additionally, regarding Step 2B: the same previously-stated legal authority and/or rationale supporting the grounds of rejection applied to the above Claim 26 also applies hereto. No additional element introduced in this claim taken individually or when taken as an ordered combination amounts to significantly more than the abstract idea. 
Claim 22: Dependent claim 22 adds additional method steps of "receive, at the GUI, a … the first input; and" and "display, on the GUI, a … a funds transfer request". However, the additional method steps of dependent claims 22 are directed to the abstract idea noted above and do not otherwise alter the analysis presented above, and do not integrate the exception into a practical application, because the additional method steps merely perform, conduct, carry out, and/or implement the abstract idea itself and/or only narrow the abstract idea (e.g. all or portion(s) of the noted recited steps) and/or because the additional method steps comprise or include: evaluated additional elements individually and in combination for which the courts have identified examples in which a judicial exception has not been integrated into a practical application, Regarding Step 2B, the additional elements do not amount to more than a recitation of the words "apply it" (or an equivalent) or are not more than mere instructions to implement an abstract idea or other exception on a computer, and the additional elements do not add more than insignificant extra-solution activity to the judicial exception. (E.g. The above-italicized grounds of rejection apply at least to all or portion(s) of the noted recited steps.) For example regarding well-understood, routine, and conventional activities, the courts have recognized the following computer function as well-understood, routine, and conventional functions when it is claimed or as insignificant extra-solution activity: electronic recordkeeping, Alice Corp. Pty. Ltd. v. CLS Bank Int'l, (2014); Ultramercial, Inc. v. Hulu, LLC, (Fed. Cir. 2014), see previous legal citations herein Re: Claim 21, and a web browser's back and forward button functionality, Internet Patent Corp. v. Active Network, Inc., (Fed. Cir. 2015), see previous legal citation herein Re: Claim 21; and the courts have found the following type of activity to be well-understood, routine, and conventional activity when it is claimed or as insignificant extra-solution activity: recording a customer's order, Apple, Inc. v. Ameranth, Inc., (Fed. Cir. 2016), see previous legal citation herein Re: Claim 21, restricting public access to media by requiring a consumer to view an advertisement, Ultramercial, Inc. v. Hulu, LLC (Fed. Cir. 2014), see previous legal citation herein Re: Claim 21, and presenting offers and gathering statistics, OIP Techs., Inc. v. Amazon.com, Inc., (Fed. Cir. 2015), see previous legal citation herein Re: Claim 21, pertaining to all or portion(s) of the noted recited steps. No additional step introduced in this claim taken individually or when taken as an ordered combination amounts to significantly more than the abstract idea. Accordingly, dependent claim 22 is ineligible. 
Claim 24: Dependent claim 24 adds additional method steps of "receive, at the GUI, a … the second input; and" and "display, on the GUI, a … the funds transfer amount". However, the additional method steps of dependent claims 24 are directed to the abstract idea noted above and do not otherwise alter the analysis presented above, and do not integrate the exception into a practical application, because the additional method steps merely perform, conduct, carry out, and/or implement the abstract idea itself and/or only narrow the abstract idea (e.g. all or portion(s) of the noted recited steps) and/or because the additional method steps comprise or include: evaluated additional elements individually and in combination for which the courts have identified examples in which a judicial exception has not been integrated into a practical application, as previously discussed regarding Claim 22 above. Regarding Step 2B, the additional elements do not amount to more than a recitation of the words "apply it" (or an equivalent) or are not more than mere instructions to implement an abstract idea or other exception on a computer, and the additional elements do not add more than insignificant extra-solution activity to the judicial exception. (E.g. The above-italicized grounds of rejection apply at least to all or portion(s) of the noted recited steps.) For example regarding well-understood, routine, and conventional activities, the courts have recognized the following computer function as well-understood, routine, and conventional functions when it is claimed or as insignificant extra-solution activity: electronic recordkeeping, Alice Corp. Pty. Ltd. v. CLS Bank Int'l, (2014); Ultramercial, Inc. v. Hulu, LLC, (Fed. Cir. 2014), see previous legal citations herein Re: Claim 21, and a web browser's back and forward button functionality, Internet Patent Corp. v. Active Network, Inc., (Fed. Cir. 2015), see previous legal citation herein Re: Claim 21; and the courts have found the following type of activity to be well-understood, routine, and conventional activity when it is claimed or as insignificant extra-solution activity: recording a customer's order, Apple, Inc. v. Ameranth, Inc., (Fed. Cir. 2016), see previous legal citation herein Re: Claim 21, restricting public access to media by requiring a consumer to view an advertisement, Ultramercial, Inc. v. Hulu, LLC (Fed. Cir. 2014), see previous legal citation herein Re: Claim 21, presenting offers and gathering statistics, OIP Techs., Inc. v. Amazon.com, Inc., (Fed. Cir. 2015), see previous legal citation herein Re: Claim 21, and arranging a hierarchy of groups, sorting information, eliminating less restrictive pricing information and determining the price, Versata Dev. Group, Inc. v. SAP Am., Inc., (Fed. Cir. 2015), see previous legal citation herein Re: Claim 21, pertaining to all or portion(s) of the noted recited steps. No additional step introduced in this claim taken individually or when taken as an ordered combination amounts to significantly more than the abstract idea. Accordingly, dependent claim 24 is ineligible. 
Claim 25: Dependent claim 25 adds additional method steps of "receive, at the GUI, a … of the third input", "display, on the GUI, a … a funds transfer; and" and "display, on the GUI, a … receive the funds transfer". However, the additional method steps of dependent claims 25 are directed to the abstract idea noted above and do not otherwise alter the analysis presented above, and do not integrate the exception into a practical application, because the additional method steps merely perform, conduct, carry out, and/or implement the abstract idea itself and/or only narrow the abstract idea (e.g. all or portion(s) of the noted recited steps) and/or because the additional method steps comprise or include: evaluated additional elements individually and in combination for which the courts have identified examples in which a judicial exception has not been integrated into a practical application, as previously discussed regarding Claim 22 above. Regarding Step 2B treatment of the evaluated additional elements individually and in combination, the same previously-stated legal authority and/or rationale supporting the grounds of rejection applied to the above Claim 22 also applies hereto. (E.g. These previously-stated grounds of rejection that were italicized when applied to the referenced previous Claim(s) apply at least to all or portion(s) of the noted recited steps.) See discussion above regarding Claim 22 for pertinent judicial case authority finding well-understood, routine, and conventional activities, pertaining to all or portion(s) of the noted recited steps. No additional step introduced in this claim taken individually or when taken as an ordered combination amounts to significantly more than the abstract idea. Accordingly, dependent claim 25 is ineligible. 
Claim 26: Dependent claim 26 adds additional method steps of "receive, at the GUI, a … of a fourth input", "send, with the transceiver, an … intra-bank customer and either", "send, via the transceiver, the … an intra-bank customer; or" and "send, via the transceiver, the … not an intra-bank customer". However, the additional method steps of dependent claims 26 are directed to the abstract idea noted above and do not otherwise alter the analysis presented above, and do not integrate the exception into a practical application, because the additional method steps merely perform, conduct, carry out, and/or implement the abstract idea itself and/or only narrow the abstract idea (e.g. all or portion(s) of the noted recited steps) and/or because the additional method steps comprise or include: evaluated additional elements individually and in combination for which the courts have identified examples in which a judicial exception has not been integrated into a practical application, as previously discussed regarding Claim 22 above. Regarding Step 2B, the additional elements do not amount to more than a recitation of the words "apply it" (or an equivalent) or are not more than mere instructions to implement an abstract idea or other exception on a computer, and the additional elements do not add more than insignificant extra-solution activity to the judicial exception. (E.g. The above-italicized grounds of rejection apply at least to all or portion(s) of the noted recited steps.) For example regarding well-understood, routine, and conventional activities, the courts have recognized the following computer function as well-understood, routine, and conventional functions when it is claimed or as insignificant extra-solution activity: receiving or transmitting data over a network, Intellectual Ventures I v. Symantec Corp., (2016); TLI Communications LLC v. AV Auto. LLC, (Fed. Cir. 2016); OIP Techs., Inc., v. Amazon.com, Inc., (Fed. Cir. 2015); buySAFE, Inc. v. Google, Inc., (Fed. Cir. 2014), see previous legal citations herein Re: Claim 21, and electronic recordkeeping, Alice Corp. Pty. Ltd. v. CLS Bank Int'l, (2014); Ultramercial, Inc. v. Hulu, LLC, (Fed. Cir. 2014), see previous legal citations herein Re: Claim 21; and the courts have found the following type of activity to be well-understood, routine, and conventional activity when it is claimed or as insignificant extra-solution activity: recording a customer's order, Apple, Inc. v. Ameranth, Inc., (Fed. Cir. 2016), see previous legal citation herein Re: Claim 21, restricting public access to media by requiring a consumer to view an advertisement, Ultramercial, Inc. v. Hulu, LLC (Fed. Cir. 2014), see previous legal citation herein Re: Claim 21, and presenting offers and gathering statistics, OIP Techs., Inc. v. Amazon.com, Inc., (Fed. Cir. 2015), see previous legal citation herein Re: Claim 21, pertaining to all or portion(s) of the noted recited steps. No additional step introduced in this claim taken individually or when taken as an ordered combination amounts to significantly more than the abstract idea. Accordingly, dependent claim 26 is ineligible. 
Claim 27: Dependent claim 27 adds additional method steps of "retrieve, from the memory, the existing contact data", "determine whether the responder is an existing contact", "in response to determining that … not an existing contact", "prompt the requestor to enter … responder via the GUI", "store, in the existing contact … new contact data; and", "automatically populate the funds transfer … new contact data; and", "in response to determining that … is an existing contact", "retrieve stored contact data for … existing contact data; and" and "automatically populate the funds transfer … the stored contact data". However, the additional method steps of dependent claims 27 are directed to the abstract idea noted above and do not otherwise alter the analysis presented above, and do not integrate the exception into a practical application, because the additional method steps merely perform, conduct, carry out, and/or implement the abstract idea itself and/or only narrow the abstract idea (e.g. all or portion(s) of the noted recited steps) and/or because the additional method steps comprise or include: evaluated additional elements individually and in combination for which the courts have identified examples in which a judicial exception has not been integrated into a practical application, as previously discussed regarding Claim 22 above. Regarding Step 2B, the additional elements do not amount to more than a recitation of the words "apply it" (or an equivalent) or are not more than mere instructions to implement an abstract idea or other exception on a computer, and the additional elements do not add more than insignificant extra-solution activity to the judicial exception. (E.g. The above-italicized grounds of rejection apply at least to all or portion(s) of the noted recited steps.) For example regarding well-understood, routine, and conventional activities, the courts have recognized the following computer function as well-understood, routine, and conventional functions when it is claimed or as insignificant extra-solution activity: electronic recordkeeping, Alice Corp. Pty. Ltd. v. CLS Bank Int'l, (2014); Ultramercial, Inc. v. Hulu, LLC, (Fed. Cir. 2014), see previous legal citations herein Re: Claim 21, and storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., (Fed. Cir. 2015); OIP Techs., Inc. v. Amazon.com, Inc., (Fed. Cir. 2015), see previous legal citations herein Re: Claim 21; and the courts have found the following type of activity to be well-understood, routine, and conventional activity when it is claimed or as insignificant extra-solution activity: recording a customer's order, Apple, Inc. v. Ameranth, Inc., (Fed. Cir. 2016), see previous legal citation herein Re: Claim 21, restricting public access to media by requiring a consumer to view an advertisement, Ultramercial, Inc. v. Hulu, LLC (Fed. Cir. 2014), see previous legal citation herein Re: Claim 21, and presenting offers and gathering statistics, OIP Techs., Inc. v. Amazon.com, Inc., (Fed. Cir. 2015), see previous legal citation herein Re: Claim 21, pertaining to all or portion(s) of the "retrieve, from the memory, the existing contact data", "prompt the requestor to enter … responder via the GUI", "store, in the existing contact … new contact data; and", "automatically populate the funds transfer … new contact data; and", "retrieve stored contact data for … existing contact data; and" and "automatically populate the funds transfer … the stored contact data" steps. No additional step introduced in this claim taken individually or when taken as an ordered combination amounts to significantly more than the abstract idea. Accordingly, dependent claim 27 is ineligible. 
Claim 29: Dependent claim 29 adds additional method steps of "determine whether a requestor is … intra-bank customer; and either", "send, via the transceiver, the … with the requestor; or" and "send, via the transceiver, the … not an intra-bank customer". However, the additional method steps of dependent claims 29 are directed to the abstract idea noted above and do not otherwise alter the analysis presented above, and do not integrate the exception into a practical application, because the additional method steps merely perform, conduct, carry out, and/or implement the abstract idea itself and/or only narrow the abstract idea (e.g. all or portion(s) of the noted recited steps) and/or because the additional method steps comprise or include: evaluated additional elements individually and in combination for which the courts have identified examples in which a judicial exception has not been integrated into a practical application, as previously discussed regarding Claim 22 above. Regarding Step 2B, the additional elements do not amount to more than a recitation of the words "apply it" (or an equivalent) or are not more than mere instructions to implement an abstract idea or other exception on a computer, and the additional elements do not add more than insignificant extra-solution activity to the judicial exception. (E.g. The above-italicized grounds of rejection apply at least to all or portion(s) of the noted recited steps.) For example regarding well-understood, routine, and conventional activities, the courts have recognized the following computer function as well-understood, routine, and conventional functions when it is claimed or as insignificant extra-solution activity: receiving or transmitting data over a network, Intellectual Ventures I v. Symantec Corp., (2016); TLI Communications LLC v. AV Auto. LLC, (Fed. Cir. 2016); OIP Techs., Inc., v. Amazon.com, Inc., (Fed. Cir. 2015); buySAFE, Inc. v. Google, Inc., (Fed. Cir. 2014), see previous legal citations herein Re: Claim 21; and the courts have found the following type of activity to be well-understood, routine, and conventional activity when it is claimed or as insignificant extra-solution activity: recording a customer's order, Apple, Inc. v. Ameranth, Inc., (Fed. Cir. 2016), see previous legal citation herein Re: Claim 21, restricting public access to media by requiring a consumer to view an advertisement, Ultramercial, Inc. v. Hulu, LLC (Fed. Cir. 2014), see previous legal citation herein Re: Claim 21, and presenting offers and gathering statistics, OIP Techs., Inc. v. Amazon.com, Inc., (Fed. Cir. 2015), see previous legal citation herein Re: Claim 21, pertaining to all or portion(s) of the "send, via the transceiver, the … with the requestor; or" and "send, via the transceiver, the … not an intra-bank customer" steps. No additional step introduced in this claim taken individually or when taken as an ordered combination amounts to significantly more than the abstract idea. Accordingly, dependent claim 29 is ineligible. 
Claims 33 and 35: Dependent claims 33 and 35 add additional method steps of "receive, at the GUI, a … the third input; and" and "display, on the GUI, a … the funds transfer request". However, the additional method steps of dependent claim 33 and 35 are directed to the abstract idea noted above and do not otherwise alter the analysis presented above, and do not integrate the exception into a practical application, because the additional method steps merely perform, conduct, carry out, and/or implement the abstract idea itself and/or only narrow the abstract idea (e.g. all or portion(s) of the noted recited steps) and/or because the additional method steps comprise or include: evaluated additional elements individually and in combination for which the courts have identified examples in which a judicial exception has not been integrated into a practical application, as previously discussed regarding Claim 22 above. Regarding Step 2B treatment of the evaluated additional elements individually and in combination, the same previously-stated legal authority and/or rationale supporting the grounds of rejection applied to the above Claim 22 also applies hereto. (E.g. These previously-stated grounds of rejection that were italicized when applied to the referenced previous Claim(s) apply at least to all or portion(s) of the noted recited steps.) See discussion above regarding Claim 22 for pertinent judicial case authority finding well-understood, routine, and conventional activities, pertaining to all or portion(s) of the noted recited steps. No additional step introduced in this claim taken individually or when taken as an ordered combination amounts to significantly more than the abstract idea. Accordingly, dependent claims 33 and 35 are ineligible. 
Claim 36: Dependent claim 36 adds additional method steps of "receive, at the GUI, a … the second input; and" and "display, on the GUI, a … with a rejection message". However, the additional method steps of dependent claims 36 are directed to the abstract idea noted above and do not otherwise alter the analysis presented above, and do not integrate the exception into a practical application, because the additional method steps merely perform, conduct, carry out, and/or implement the abstract idea itself and/or only narrow the abstract idea (e.g. all or portion(s) of the noted recited steps) and/or because the additional method steps comprise or include: evaluated additional elements individually and in combination for which the courts have identified examples in which a judicial exception has not been integrated into a practical application, as previously discussed regarding Claim 22 above. Regarding Step 2B treatment of the evaluated additional elements individually and in combination, the same previously-stated legal authority and/or rationale supporting the grounds of rejection applied to the above Claim 24 also applies hereto. (E.g. These previously-stated grounds of rejection that were italicized when applied to the referenced previous Claim(s) apply at least to all or portion(s) of the noted recited steps.) See discussion above regarding Claim 24 for pertinent judicial case authority finding well-understood, routine, and conventional activities, pertaining to all or portion(s) of the noted recited steps. No additional step introduced in this claim taken individually or when taken as an ordered combination amounts to significantly more than the abstract idea. Accordingly, dependent claim 36 is ineligible. 
Claim 39: Dependent claim 39 adds additional method steps of "searching, in memory of the … device, existing contact data", "determining whether a responder associated … existing contact; and either", "in response to determining that … not an existing contact", "prompting the requestor to enter … responder via the GUI", "storing, in the existing contact … new contact data; and", "populating, the funds transfer request … new contact data; or", "in response to determining that … is an existing contact", "retrieving, from the existing contact … for the responder; and" and "populating, the funds transfer request … the stored contact data". However, the additional method steps of dependent claims 39 are directed to the abstract idea noted above and do not otherwise alter the analysis presented above, and do not integrate the exception into a practical application, because the additional method steps merely perform, conduct, carry out, and/or implement the abstract idea itself and/or only narrow the abstract idea (e.g. all or portion(s) of the noted recited steps) and/or because the additional method steps comprise or include: evaluated additional elements individually and in combination for which the courts have identified examples in which a judicial exception has not been integrated into a practical application, as previously discussed regarding Claim 22 above. Regarding Step 2B, the additional elements do not amount to more than a recitation of the words "apply it" (or an equivalent) or are not more than mere instructions to implement an abstract idea or other exception on a computer, and the additional elements do not add more than insignificant extra-solution activity to the judicial exception. (E.g. The above-italicized grounds of rejection apply at least to all or portion(s) of the noted recited steps.) For example regarding well-understood, routine, and conventional activities, the courts have recognized the following computer function as well-understood, routine, and conventional functions when it is claimed or as insignificant extra-solution activity: performing repetitive calculations, Parker v. Flook, (1978); Bancorp Services v. Sun Life, (Fed. Cir. 2012), see previous legal citations herein Re: Claim 21, and storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., (Fed. Cir. 2015); OIP Techs., Inc. v. Amazon.com, Inc., (Fed. Cir. 2015), see previous legal citations herein Re: Claim 21; and the courts have found the following type of activity to be well-understood, routine, and conventional activity when it is claimed or as insignificant extra-solution activity: recording a customer's order, Apple, Inc. v. Ameranth, Inc., (Fed. Cir. 2016), see previous legal citation herein Re: Claim 21, restricting public access to media by requiring a consumer to view an advertisement, Ultramercial, Inc. v. Hulu, LLC (Fed. Cir. 2014), see previous legal citation herein Re: Claim 21, and presenting offers and gathering statistics, OIP Techs., Inc. v. Amazon.com, Inc., (Fed. Cir. 2015), see previous legal citation herein Re: Claim 21, pertaining to all or portion(s) of the "searching, in memory of the … device, existing contact data", "prompting the requestor to enter … responder via the GUI", "storing, in the existing contact … new contact data; and", "populating, the funds transfer request … new contact data; or", "retrieving, from the existing contact … for the responder; and" and "populating, the funds transfer request … the stored contact data" steps. Dependent claim 39 further does not specify any particular machine element(s) for the "determining whether a responder associated … existing contact; and either", "in response to determining that … not an existing contact", and "in response to determining that … is an existing contact" steps and under the broadest reasonable interpretation, these steps may be manually performed by a human only which also does not add significantly more than the abstract idea. No additional step introduced in this claim taken individually or when taken as an ordered combination amounts to significantly more than the abstract idea. Accordingly, dependent claim 39 is ineligible. 
Claim 40: Dependent claim 40 adds additional method steps of "receiving, at the transceiver, a … the funds transfer request" and "wherein the one or more … and transfer action data". However, the additional method steps of dependent claims 40 are directed to the abstract idea noted above and do not otherwise alter the analysis presented above, and do not integrate the exception into a practical application, because the additional method steps merely perform, conduct, carry out, and/or implement the abstract idea itself and/or only narrow the abstract idea (e.g. all or portion(s) of the noted recited steps) and/or because the additional method steps comprise or include: evaluated additional elements individually and in combination for which the courts have identified examples in which a judicial exception has not been integrated into a practical application, as previously discussed regarding Claim 21 above. Regarding Step 2B, the additional elements do not amount to more than a recitation of the words "apply it" (or an equivalent) or are not more than mere instructions to implement an abstract idea or other exception on a computer, and the additional elements do not add more than insignificant extra-solution activity to the judicial exception, and the additional elements do not amount to more than generally linking the use of a judicial exception to a particular technological environment or field of use. (E.g. The above-italicized grounds of rejection apply at least to all or portion(s) of the noted recited steps.) For example regarding well-understood, routine, and conventional activities, the courts have recognized the following computer function as well-understood, routine, and conventional functions when it is claimed or as insignificant extra-solution activity: receiving or transmitting data over a network, Intellectual Ventures I v. Symantec Corp., (2016); TLI Communications LLC v. AV Auto. LLC, (Fed. Cir. 2016); OIP Techs., Inc., v. Amazon.com, Inc., (Fed. Cir. 2015); buySAFE, Inc. v. Google, Inc., (Fed. Cir. 2014), see previous legal citations herein Re: Claim 21, and electronic recordkeeping, Alice Corp. Pty. Ltd. v. CLS Bank Int'l, (2014); Ultramercial, Inc. v. Hulu, LLC, (Fed. Cir. 2014), see previous legal citations herein Re: Claim 21; and the courts have found the following type of activity to be well-understood, routine, and conventional activity when it is claimed or as insignificant extra-solution activity: recording a customer's order, Apple, Inc. v. Ameranth, Inc., (Fed. Cir. 2016), see previous legal citation herein Re: Claim 21, and presenting offers and gathering statistics, OIP Techs., Inc. v. Amazon.com, Inc., (Fed. Cir. 2015), see previous legal citation herein Re: Claim 21, pertaining to all or portion(s) of the noted recited steps. No additional step introduced in this claim taken individually or when taken as an ordered combination amounts to significantly more than the abstract idea. Accordingly, dependent claim 40 is ineligible. 
Claims 23, 31-32, 34, 37, and 41: Dependent claims 23, 31-32, 34, 37, and 41 further limit the method steps already recited and thereby narrow the identified abstract idea noted above but do not otherwise alter the analysis presented above. Accordingly, dependent claims 23, 31-32, 34, 37, and 41 are ineligible. 
    
        
            
                                
            
        
    


Response to Arguments

• The Applicant argued: 
"[] Applicant respectfully asserts that all pending claims are fully in condition for allowance[]. " 
(REMARKS [as abridged], p. 12). 
However, the above-quoted arguments are not persuasive. 
Regarding eligibility rejections under 35 U.S.C. § 101, the Applicant's arguments submitted December 22, 2020 (hereinafter "REMARKS") in response to the Official Correspondence mailed September 20, 2020 (hereinafter "Non-Final Correspondence") have been fully considered but are not persuasive. Further to the September 20, 2020 Non-Final Correspondence, the reiterated grounds of rejection are fully set forth above under the 35 U.S.C. § 101 heading as applied to the herein examined current claims. 
• Specifically, the Applicant argued: 
"II. All Claims are Patentable under 35 U.S.C. º 101 
'[] Applicant respectfully submits that Claims 21, 28, and 38 at least as amended herein recite patentable subject matter at least because the claims (i) do not preempt all processes of electronic funds transfer and (ii) clearly "integrate the judicial exception into a practical application." [] 
'Claim 28, for example, is directed to patent eligible subject matter because "[t]he claimed process uses a combined order of specific rules," thus "prevent[ing] preemption of all processes for [electronic funds transfers]." See McRO, Inc. v. Bandai Namco Games Am. Inc., 837 F.3d 1299, 1315 (Fed. Cir. 2016); see also Core Wireless Licensing S.A.R.L. v. LG Elecs., Inc., 880 F.3d 1356, 1363 (Fed. Cir. 2018) [] 
"[] Claim 28 is confined to the particular, and practical application within a multi-device environment that includes providing a unified GUI for a messaging application and a financial application, providing an API for communication between the messaging application and financial application, translating text-based messages, determining if the translated messages include data indicative of a funds transfer request and, if so, automatically populating the request, in a specific manner, into a funds transfer request form, receiving a user input to revise the funds transfer request, sending a reply with the revision to the requestor, receiving a revised funds transfer request form, and displaying the revised form on the unified GUI of the user device alongside the messages. [] Claim 28 [] recites a specific manner of translating a message using optical character recognition or machine learning, determining whether the message includes data indicative of a request for funds, then populating a funds transfer request form automatically using the data, then receiving a revision to the funds transfer request details, then either automatically populating a revised funds transfer request form or displaying the message in the messaging application (i.e., as normal). 
'[] Claims 21, 28, and 38 as amended herein clearly provide an "improvement in the functioning of a computer, [and] an improvement to other technology or technical field," to a mobile banking application user interfaces. 2019 Guidance at 55 (emphasis added). Using conventional technology, an electronic funds transfer occurs outside the conversation interface in which the request for a funds transfer is made, thereby adding an additional hurdle to the users to make a transfer. For example: users need to frequently switch between a messaging application and a financial application to look up funds transfer details in the conversation and then switch to the financial application to enter those details into the request or transfer. See, Specification,1 [0003]. Furthermore, this information can be distributed over several messages which requires additional scrolling, multiple switches between applications, and revising information can become cumbersome to search and keep track of. 
"In contrast to the related art, aspects of the present disclosure provide for the leveraging of a funds transfer within a generalized messaging application to automatically generate and output a funds transfer request on a single user interface allowing streamlined and easy to use electronic funds transfer. The present claims translate messages, automatically identifies data that is indicative of a funds transfer request, then automatically populates a funds transfer request form. Aspects of the present disclosure also provide for streamlined revisions to funds transfer request details and the messages can be conversational in nature and need not follow a standard structure in order for the funds transfer request to be identified. 
'[] Claim 28 is analogous to those considered patent-eligible by the Federal Circuit decision in Trading Tech. Int'l, Inc. v. CQG, Inc., 2016-1616 (Fed. Cir. 18 Jan. 2017). [] Like the like Trading Tech, "the graphical user interface system of [Claim 21] is not an idea that has long existed." Indeed, like Trading Tech, Claim 21 of the present invention "solve[s] problems of prior graphical user interface devices. . . in the context of [electronic funds transfer] relating to speed, accuracy and usability" (Trading Tech. at 6) through its recitation of, for example, "a graphical user interface (GUI) for use with a financial application and a messaging application, . . . the financial application configured to communicate with the messaging application via an application programming interface (API)," "automatically populate a funds transfer request form with a transfer amount, a recipient account," and "display[ing], in the GUIintegrated with the messaging application and alongside the plurality of messages." As discussed above, these features improve graphical user interfaces of electronic funds transfer on mobile devices by providing a faster, more accurate, and streamlined user experience for performing electronic funds transfers on mobile devices. Thus, like in Trading Tech., the threshold criterion of an abstract idea and ineligible concept has been met and "the patent must 'amount to significantly more in practice than a patent upon the [ineligible concept itself]."' Id. quoting Mayo Collaborative Serv. v. Prometheus Lab., Inc., 566 U.S. 66, 73 (2012). 
"[T]he claims are not directed to an abstract idea. Moreover, even if the claims are deemed to be directed to an abstract idea, they integrate any such abstract idea into a practical application. 
"[] Claim 28 recites a combination of elements that is significantly more than an abstract idea. For at least similar reasons, Applicant respectfully submits that Claims 21-27, 29 and 31-41 are directed to patent eligible subject matter for at least similar reasons as those discussed with reference to Claim 21. 
"Accordingly, Applicant respectfully requests that the Examiner withdraw the patent eligibility rejections of Claims 21-29 and 31-41. 
"[] Applicant respectfully submits that all claims are in condition for allowance []. " 
(REMARKS, pp. 13-17). 
Notwithstanding respectively the foregoing, the above-quoted arguments submitted December 22, 2020 at REMARKS pp. 13-17 regarding rejections under 35 U.S.C. § 101 have been fully considered, but are not persuasive. Materially, the Office respectfully disagrees with the Applicant's above-quoted factual allegations and legal conclusion. Questions of preemption are inherently addressed within the two-part framework from Alice Corp. and Mayo (incorporated into the above depicted § 101 Subject Matter Eligibility Test for Products and Processes as Steps 2A and 2B), and are resolved using this framework to identify preemptive claims. While a preemptive claim may be ineligible, the absence of complete preemption does not establish that a claim is eligible. Contrary to the Applicant's above-quoted assertions, the Applicant's alleged invention as delineated by the currently pending claims appears to be deeply rooted in the abstract idea. The Applicant's claims do not purport to improve the functioning of the computer itself, or to improve any other technology or technical field, rather "the focus of the claims is not on [] an improvement in computers as tools, but on certain independently abstract ideas that use computers as tools." Electric Power Group, LLC, v. Alstom, 830 F.3d 1350, 1354, 119 U.S.P.Q.2d 1739, 1742 (Fed. Cir. 2016). See Alice Corp., 134 S. Ct. at 2358: 'Stating an abstract idea "while adding the words 'apply it'" is not enough for patent eligibility. Mayo, supra, at ___, 132 S. Ct. 1289, 182 L. Ed. 2d 321, 325. Nor is limiting the use of an abstract idea "'to a particular technological environment.'" Bilski, supra, at 610-611, 130 S. Ct. 3218, 177 L. Ed. 2d 792.' The Federal Circuit has held that "communicating requests to a remote server and receiving communications from that server, i.e., communication over a network" is itself an abstract idea. See ChargePoint, Inc. v. SemaConnect, Inc., 2019 U.S.P.Q.2d at 108516: "It is clear from the language of claim 1 that the claim involves an abstract idea--namely, the abstract idea of communicating requests to a remote server and receiving communications from that server, i.e., communication over a network. [] We therefore continue our analysis to determine whether the focus of claim 1, as a whole, is the abstract idea. As explained below, we conclude that it is." ChargePoint, Inc. v. SemaConnect, Inc., 2019 U.S.P.Q.2d 108512 (Fed. Cir. 2019). Limitations that the courts have found not to be enough to qualify as "significantly more" when recited in a claim with a judicial exception include adding insignificant extra-solution activity to the judicial exception, e.g., mere data gathering in conjunction with a law of nature or abstract idea such as a step of obtaining information about credit card transactions so that the information can be analyzed by an abstract mental process, as discussed in CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375, 99 USPQ2d 1690, 1694 (Fed. Cir. 2011). For Step 2B, relying on what the courts have recognized, or those in the art would recognize, as elements that are well-understood, routine and conventional, the claims in the present application are ineligible under Step 2B. For example, the courts have recognized the following computer functions to be well-understood, routine, and conventional functions when they are claimed in a merely generic manner: performing repetitive calculations, receiving, processing, and storing data, electronically scanning or extracting data from a physical document, electronic recordkeeping, automating mental tasks, and receiving or transmitting data over a network, e.g., using the Internet to gather data. Courts have held computer-implemented processes not to be significantly more than an abstract idea (and thus ineligible) where the claim as a whole amounts to nothing more than generic computer functions merely used to implement an abstract idea, such as an idea that could be done by a human analog (i.e., by hand or by merely thinking). With respect to the McRO v. Bandai Namco Games America court decision cited by the Applicant, the Office finds that the legal holdings of McRO, Inc. v. Bandai Namco Games America Inc., 837 F.3d 1299, 120 U.S.P.Q.2d 1091 (Fed. Cir. 2016), when applied to the facts pertaining to the Applicant's claims, do not support the eligibility of Applicant's claims under Step 2A or 2B of the above-depicted § 101 Subject Matter Eligibility Test for Products and Processes flowchart. In the process of considering the precise facts and the precise holdings of McRO v. Bandai Namco Games America in the Applicant's pending matter, the Office notes that in McRO, claims were found to be eligible in Step 2A for methods regarding rules for automatically animating lip synchronization and facial expression animation of animated characters. However, the particular facts present in the Applicant's pending matter are markedly unlike the material facts in McRO v. Bandai Namco Games America with respect to McRO's holdings. In McRO, the Federal Circuit held the claimed methods of automatic lip synchronization and facial expression animation using computer-implemented rules patent eligible under 35 U.S.C. § 101, because they were not directed to an abstract idea (Step 2A of the USPTO's SME guidance). The basis for the McRO court's decision was that the claims were directed to an improvement in computer-related technology (allowing computers to produce "accurate and realistic lip synchronization and facial expressions in animated characters" that previously could only be produced by human animators), and thus did not recite a concept similar to previously identified abstract ideas. In contrast, the Applicant's alleged invention involves system and method for inter-bank and intra-bank mobile banking communications and transfers, and the claims in this application are not directed to an improvement in computer-related technology, and recite concepts similar to previously identified abstract ideas as fully analyzed and presented above under the 35 U.S.C. § 101 heading, contrary to the Applicant's above-argued assertions, the Office maintains that the pertinent material facts in the instant pending Application are substantially dissimilar to the facts in McRO v. Bandai Namco Games America. Thus, the Office concludes that the legal holdings of McRO v. Bandai Namco Games America can not properly be applied to the Applicant's pending matter to support any finding of eligibility under Step 2A or 2B. With respect to the Core Wireless Licensing v. LG Electronics court decision cited by the Applicant, the Office ascertains that the legal holdings of Core Wireless Licensing S.A.R.L., v. LG Electronics, Inc., 880 F.3d 1356 (Fed. Cir. 2018), when applied to the facts pertaining to the Applicant's claims, do not support the eligibility of Applicant's claims under Step 2A or 2B of the above-depicted § 101 Subject Matter Eligibility Test for Products and Processes flowchart. In taking into consideration the precise facts and the specific holdings of Core Wireless Licensing v. LG Electronics in the Applicant's pending matter, the Office notes that in Core Wireless, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) issued a precedential decision finding claims to a software-related invention patent eligible under 35 U.S.C. § 101 because they are not directed to an abstract idea and be deemed patent-eligible subject matter at the first step of the Alice/Mayo analysis (Step 2A in the Office's Subject Matter Eligibility Analysis framework depicted in the above-illustrated § 101 Subject Matter Eligibility Test for Products and Processes). In Core Wireless, claims were found to be eligible in Step 2A for products regarding improved user interface for mobile devices involving a graphical user interface for mobile devices that displays commonly accessed data on main menu. In Core Wireless, the claimed invention involves a graphical user interface (GUI) for mobile devices that displays an application summary of each application on the main menu while those applications are in an unlaunched state. Notwithstanding the foregoing, the specific facts present in the Applicant's pending matter are markedly different from the material facts in Core Wireless Licensing v. LG Electronics regarding Core Wireless's holdings. In Core Wireless, the claims to computing devices were held patent eligible because the court concluded that they are directed to an improved user interface for electronic devices, not to the abstract idea of an index. In particular, in Core Wireless the claims contain precise language delimiting the type of data to be displayed and how to display it, thus improving upon conventional user interfaces to increase the efficiency of using mobile devices. Contrastingly, the Applicant's alleged invention involves system and method for inter-bank and intra-bank mobile banking communications and transfers, and the claims currently pending the Applicant's matter do not make any "non-abstract improvement to computer technology", are not directed to an improved user interface for electronic devices, do not contain precise language delimiting the type of data to be displayed and how to display it that results in improving upon conventional user interfaces to increase the efficiency of using mobile devices, but rather are directed to an abstract idea as fully analyzed and presented above under the 35 U.S.C. § 101 heading, contrary to the Applicant's above-argued assertions, the Office maintains that the material pertinent facts in the Applicant's pending matter are substantially dissimilar to the facts in Core Wireless Licensing v. LG Electronics. Therefore, the Office concludes that the legal holdings of Core Wireless Licensing v. LG Electronics can not properly be applied to the Applicant's pending matter to support any finding of eligibility under Step 2A or 2B. Regarding the Trading Techs. v. CQG court decision cited by the Applicant, the Office determines that the legal holdings of Trading Techs. Int'l, Inc. v. CQG, Inc., 675 Fed. App'x 1001 (Fed. Cir. 2017) (non-precedential), when applied to the facts pertaining to the Applicant's claims, do not support the eligibility of Applicant's claims under Step 2A or 2B of the above-depicted § 101 Subject Matter Eligibility Test for Products and Processes flowchart. In taking into consideration the precise facts and the particular holdings of Trading Techs. v. CQG in the Applicant's pending matter, the Office notes that in the Trading Techs non-precedential decision, claims were found to be eligible as not directed to an abstract idea for a claimed specific, structured graphical user interface that improves the accuracy of trader transactions by displaying bid and asked prices in a particular manner that prevents order entry at a changed price because they do not recite anything similar to a judicially-identified abstract idea, although it is apparent that at some level they are based on or involve an abstract idea. Notwithstanding the foregoing, the specific facts present in the Applicant's pending matter are markedly different from the pertinent facts in Trading Techs. v. CQG regarding Trading Techs's holdings. In the Trading Techs non-precedential decision, the Federal Circuit noted that "[t]he claims require a specific, structured graphical user interface paired with a prescribed functionality directly related to the graphical user interface's structure that is addressed to and resolves a specifically identified problem in the state of the art." Trading Techs. Int'l, Inc. v. CQG, Inc., slip op. at 6, (Fed. Cir. 2017) (non-precedential). In the Trading Techs non-precedential decision, the Federal Circuit concluded that 'the claimed subject matter is "directed to a specific improvement to the way computers operate," [] for the claimed graphical user interface method imparts a specific functionality to a trading system "directed to a specific implementation of a solution to a problem in the software arts."' Trading Techs. Int'l, Inc. v. CQG, Inc., slip op. at 9, (Fed. Cir. 2017) (non-precedential), quoting Enfish, LLC v. Microsoft Corp., 822 F.2d 1327, 1339 (Fed. Cir. 2016). In contrast, the Applicant's alleged invention involves system and method for inter-bank and intra-bank mobile banking communications and transfers, and the claims herein examined in the Applicant's pending matter are not directed to a specific improvement to the way computers operate, do not involve a claimed graphical user interface method that imparts a specific functionality to a trading system, and also do not otherwise involve the same facts as those ruled upon in the non-precedential Trading Techs decision, but rather instead involve materially contradistinctive facts, and are affirmatively directed toward an abstract idea without significantly more as fully analyzed and presented above under the 35 U.S.C. § 101 heading, contrary to the Applicant's above-argued assertions, the Office maintains that the relevant substantive facts in the instant pending Application are materially dissimilar to the facts in Trading Techs. v. CQG. Thus, the Office concludes that the legal holdings of Trading Techs. v. CQG can not properly be applied to the Applicant's pending matter to support any finding of eligibility under Step 2A or 2B. The Applicant is encouraged to please see and refer to the current rejection based upon the currently pending claims under the 35 U.S.C. § 101 heading above. 
    
        
            
                                
            
        
    


Conclusion

USPGPub No. US 20120030098 A1 by Bulawa; Kurt et al. discloses RECEIVER DRIVEN MONEY TRANSFER ALERT SYSTEM.
USPGPub No. US 20100174646 A1 by Cole; Kevin et al. discloses Person-to-Person Funds Transfer.
USPAT No. US 7720760 B1 to Cook; Scott D. et al. discloses Consumer-directed financial transfers using automated clearinghouse networks.
USPGPub No. US 20090070263 A1 by Davis; Martin et al. discloses PEER TO PEER FUND TRANSFER.
USPAT No. US 9934526 B1 to Dhua; Arnab Sunat Kumar et al. discloses Text recognition for search results.
USPGPub No. US 20130018785 A1 by Dolphin; Mark C. et al. discloses MERCHANT BILL PAY.
USPGPub No. US 20120136780 A1 by El-Awady; Khalid et al. discloses ACCOUNT NUMBER BASED BILL PAYMENT PLATFORM APPARATUSES, METHODS AND SYSTEMS.
USPAT No. US 9704157 B1 to Ellis; Stephen M. et al. discloses System and method for a mobile wallet.
USPGPub No. US 20150178855 A1 by FLYNN; Joseph et al. discloses OCR ENABLED MANAGEMENT OF ACCOUNTS PAYABLE AND/OR ACCOUNTS RECEIVABLE AUDITING DATA.
USPGPub No. US 20140074724 A1 by GORDON; Peter et al. discloses SYSTEMS AND METHODS FOR REAL-TIME ACCOUNT ACCESS.
USPAT No. US 9256795 B1 to Gray; Douglas Ryan et al. discloses Text entity recognition.
USPAT No. US 6012048 A to Gustin; Robin Haley et al. discloses Automated banking system for dispensing money orders, wire transfer and bill payment.
USPGPub No. US 20120221467 A1 by HAMZEH; MEHRAK et al. discloses MOBILE PAYMENT SYSTEM AND METHOD.
USPGPub No. US 20080083826 A1 by Henry; James M. et al. discloses METHOD AND APPARATUS FOR MONEY TRANSFER.
USPAT No. US 9262754 B1 to Jawharkar; Harsh discloses Request tracking system and method.

USPGPub No. US 20020052754 A1 by Joyce, Simon James et al. discloses Convergent communications platform and method for mobile and electronic commerce in a heterogeneous network environment.
USPGPub No. US 20140337175 A1 by Katzin; Edward et al. discloses Universal Electronic Payment Apparatuses, Methods and Systems.
USPGPub No. US 20030004867 A1 by Kight, Peter et al. discloses Inter-network financial service.
USPGPub No. US 20120116967 A1 by Klein; Charmaine et al. discloses Mobile payment system and method.
USPGPub No. US 20100174647 A1 by Kowalchyk; Eric F. et al. discloses METHOD AND APPARATUS FOR INITIATING A FUNDS TRANSFER USING A MOBILE DEVICE.
USPAT No. US 8117264 B1 to Lamb; Iain K. et al. discloses Email system.
USPGPub No. US 20110196797 A1 by Liwerant; Gad discloses WIRELESS PAYMENT AND BARTER PLATFORM.
USPGPub No. US 20090209240 A1 by Mahowald; Peter Henry discloses AUTO MESSAGING TO CURRENTLY CONNECTED CALLER.
USPGPub No. US 20120191606 A1 by Milne; Benjamin P. discloses Social network transaction processing system.
USPGPub No. US 20020051575 A1 by Myers, Gregory K. et al. discloses Method and apparatus for recognizing text in an image sequence of scene imagery.
USPGPub No. US 20140112527 A1 by Nister; David et al. discloses SIMULTANEOUS TRACKING AND TEXT RECOGNITION IN VIDEO FRAMES.
USPGPub No. US 20130060690 A1 by Oskolkov; Ilya et al. discloses ELECTRONIC PAYMENT SYSTEMS AND SUPPORTING METHODS AND DEVICES.
USPGPub No. US 20130060708 A1 by Oskolkov; Ilya et al. discloses USER VERIFICATION FOR ELECTRONIC MONEY TRANSFERS.
USPGPub No. US 20130060689 A1 by Oskolkov; Ilya et al. discloses ELECTRONIC MONEY TRANSFER SERVICE.
USPGPub No. US 20130060678 A1 by Oskolkov; Ilya et al. discloses ELECTRONIC PAYMENT SYSTEMS AND SUPPORTING METHODS AND DEVICES.

USPGPub No. US 20140156435 A1 by Rahman; Rahier et al. discloses PROVIDING MONEY TRANSFER USING A MONEY TRANSFER PLATFORM.
USPGPub No. US 20140207675 A1 by Rosendahl; Mary R. et al. discloses METHOD AND APPARATUS FOR INITIATING A TRANSACTION ON A MOBILE DEVICE.
USPGPub No. US 20120054102 A1 by Schwartz; David et al. discloses Method & System for Providing Payments Over A Wireless Connection.
USPGPub No. US 20140244498 A1 by Shishkov; Rodion et al. discloses BANK TRANSACTIONS FEED.
USPGPub No. US 20070255653 A1 by Tumminaro; John et al. discloses Mobile Person-to-Person Payment System.
USPGPub No. US 20140129428 A1 by Tyler; Don W. et al. discloses QR CODE-ENABLED P2P PAYMENT SYSTEMS AND METHODS.
USPGPub No. US 20130347074 A1 by Vellozo Luz; Andre Gustavo et al. discloses SYSTEMS AND METHODS FOR PROVIDING A ONE-TIME AUTHORIZATION.
USPGPub No. US 20090081989 A1 by Wuhrer; Christopher Andrew discloses SYSTEM AND METHOD FOR FINANCIAL TRANSACTION INTEROPERABILITY ACROSS MULTIPLE MOBILE NETWORKS.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Namrata Boveja can be reached on 571-272-8105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Sincerely,

/SLADE E SMITH/Examiner, Art Unit 3696                                                                                                                                                                                                        02/04/2021